JOHNSON, Judge.
Lester Ray Paris appeals a judgment of conviction of second degree forgery from the DeKalb Circuit Court.
There was no objection to the evidence, motion for directed verdict or motion for new trial. Therefore, this court cannot review the evidence. Smith v. State, 40 Ala.App. 600, 119 So.2d 202, cert. den. 270 Ala. 741, 119 So.2d 203. Fuller v. State, 38 Ala.App. 493, 90 So.2d 244, cert. den. 265 Ala. 695, 90 So.2d 245.
We have reviewed the transcript of the record and find it regular and proper on its face.
The indictment charges Paris with forging the name “Lee N. Nichols” as a surety on an appeal bond to the DeKalb County Court from a judgment of the Mayor of the City of Fort Payne. The indictment sets out the forged instrument. The first paragraph of the appeal bond as it appears in the record is as follows:
“We, Lester Ray Parris principal, and undersigned his sureties, agree to pay the City of Fort Payne, a municipal corporation, three hundred dollars. The condition of the above obligation is such that whereas the above bound Lester Ray Parris has today taken an appeal to the County Court of DeKalb County, Alabama, from the judgment of the Mayor of the City of Fort Payne, Alabama, rendered on the 2nd day of April, 1962, fining said defendant-dollars and cost.”
 The fact that the bond contained no amount of fine would not render it a nullity for the purpose of constituting forgery. The fact that there was no amount of fine set out in the indictment would not make the indictment void. “It is only necessary that a forged instrument possess some apparent legal efficacy; that there is a reasonable possibility that it may operate to cause injury.” Wyatt v. State, 36 Ala.App. 125, 57 So.2d 350, aff. 257 Ala. 90, 57 So.2d 366.
Upon this appeal, the appellant filed the following paper before this court:
“I, Lester R Paris.
appeal to the State of Alabama, for a new trial, on my conviction. Sept. 5, 1962. DeKalb County Superior Court charged for forgery.
My reasons are.
No. 1. Tried without Legal Counsel.
2. No comparison in handwriting.
3. Prejudiced Jury.
Namely. Raymond Johnson, and alias Slim Wade, Jurors.”
None of these matters were raised upon the trial below. Regardless of the merits of these contentions, they are not properly raised for review before this court.
Affirmed.